Case: 14-40994      Document: 00513046685         Page: 1    Date Filed: 05/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 14-40994                                    FILED
                                  Summary Calendar                              May 18, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
ODA GARCIA,

                                                 Plaintiff - Appellant
v.

CITY OF LAREDO, A Home Rule City; HECTOR GONZALEZ, Official
Capacity; OSCAR PEREZ, Official Capacity; CYNTHIA COLLAZO, Official
Capacity; MONICA FLORES, Official Capacity; RAUL CASSO, Official
Capacity,
                                      Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:14-CV-140


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff Oda Garcia appeals the denial of her request for a preliminary
injunction.    In September of 2014, Garcia filed a motion to recuse Judge
Saldana, alleging that the judge’s husband works for a defendant in the case.
This motion remains pending in the district court, and we previously denied
Garcia’s motion to recuse Judge Saldana presented to our court because such



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40994    Document: 00513046685      Page: 2   Date Filed: 05/18/2015



                                  No. 14-40994
a ruling would be premature. Garcia v. City of Laredo, Case No. 14-40994 (5th
Cir. Nov. 17, 2014). We cannot determine from the record why no ruling has
issued yet.
      Under 28 U.S.C. § 455, a judge “shall disqualify [herself] in any
proceeding in which [her] impartiality might reasonably be questioned” and
also where her spouse “[i]s known by the judge to have an interest that could
be substantially affected by the outcome of the proceeding.” 28 U.S.C. § 455(a)
& (b)(5)(iii). The issue of recusal can affect rulings issued by the judge. See
Patterson v. Mobil Oil Corp., 335 F.3d 476, 485 (5th Cir. 2003) (explaining
circumstances under which reversal or vacation of orders entered by judge who
should have recused is appropriate).
      Because the district court has not yet addressed the motion, we lack the
basis to determine whether Judge Saldana should recuse herself from the case
or whether recusal would affect the validity of the district court’s decision
denying injunctive relief. We conclude that the district court should address
the motion to recuse before we consider the earlier order. Accordingly, we
REMAND the case to the district court for the limited purpose of considering
the outstanding motion.       Once that issue is resolved, this appeal will be
returned to active status at which time Garcia may also request permission to
file supplemental briefing.




                                        2